Citation Nr: 1126180	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gunshot wound with cuneiform and navicular fracture of the left foot.

2.  Entitlement to service connection for degenerative disc disease and compression deformities, thoracic spine, to include as being secondary to a service-connected disability.

3.  Entitlement to service connection for degenerative disc disease with foraminal stenosis, lumbar spine, to include as being secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2010, the Board denied an evaluation in excess of 10 percent for gunshot wound with cuneiform and navicular fracture of the left foot and remanded the claims for service connection for the thoracic and lumbar spine for additional development and adjudicative action.  The Veteran appealed the denial of an evaluation in excess of 10 percent for the left foot to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision on that issue and remand it because the Board had not provided adequate reasons and bases as to why the Veteran was not entitled to a higher evaluation.  The case has been returned to the Board for further appellate review. 

The issues of entitlement to service connection for degenerative disc disease and compression deformities, thoracic spine, and degenerative disc disease with foraminal stenosis, lumbar spine, to include as being secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not establish that the Veteran has a moderately severe muscle disability or a moderately severe musculoskeletal disability involving the left foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for gunshot wound with cuneiform and navicular fracture of the left foot.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.71a, Diagnostic Codes 5284, 5310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2005, prior to the date of the issuance of the appealed rating decision.  The Veteran was informed of some of the applicable diagnostic criteria in the August 2005 rating decision and November 2006 statement of the case.  A May 2008 letter provided further notification pursuant to Dingess.  The RO readjudicated the claim in October 2008 and July 2009 Supplemental Statements of the Case.  Thus, any timing error as to providing the Veteran with notice of the rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim.  The RO obtained private medical records identified by the Veteran and VA treatment records.  It also provided the Veteran with two VA examinations.  The Board finds that the VA examinations were fully adequate for the purposes of ascertaining the symptoms and severity of the service-connected disability, particularly the examination conducted in August 2008.  There, the examiner addressed the Veteran's entrance and exit scars on the left foot, the Muscle Group involved and described clinical findings pertaining to the left foot.  

The Board finds that a remand is not necessary for the left foot, as the Veteran has made no allegation that his foot has gotten worse since the August 2008 VA examination.  He had the opportunity to make that allegation in the May and June 2011 informal hearing presentations.  No such allegation was made, and the Board finds that the current evidence of record is sufficient to determine the current level of severity of the service-connected left foot disability.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Analysis

The service treatment records show that the Veteran sustained a gunshot wound to his left foot in July 1969 from hostile forces while serving in the Republic of Vietnam, which caused open fractures of the first cuneiform and first navicular bones.  Before going into a description of the specific findings associated with the injury, the Board notes that in January 1969, before the Veteran went to Vietnam, he underwent an x-ray of the left foot after he injured it on the stairs in his barracks.  See January 6, 1969 x-ray report.  The examiner noted that the x-ray showed small metallic fragments in soft tissues of the medial foot.  The diagnosis was sclerosis, compression of tarsal navicular with surrounding degenerative changes, which was probably old trauma.  Thus, the metallic fragments existed prior to the gunshot wound to the left foot (as did the arthritis), which was sustained on July 14, 1969.  

A July 19, 1969, record shows that the wound of the left foot was debrided and splinted.  Physical examination revealed two wounds of the left foot without evidence of bony involvement externally.  X-rays of the left foot showed comminuted fractures of the navicular and cuneiform with fractured fragments appearing in satisfactory position.  The left leg was put in a short cast.  In a separate document, it was noted there was no artery or nerve involvement with the gunshot wound to the left foot.  The first hospitalization was for approximately one month.

A September 1969 hospitalization report shows the Veteran had been admitted for further treatment for the left ankle.  Physical examination revealed good sensation and circulation of the toes of the left foot.  He was started on crutch walking and advanced to cane walking with full weight bearing.  He was sent on convalescent leave and continued to complain of pain and stiffness in the toes.  The examiner stated the Veteran showed further improvement and regained good range of movement of the ankle and toes but showed persistent swelling and pain.  The date of discharge was in November 1969.

In January 1970, he was given a permanent profile because of the left foot.  A March 1970 Report of Medical Examination shows that clinical evaluation of the feet was normal.  In the Report of Medical History completed by the Veteran at that time, he noted that his foot still bothered him.  The examiner indicated the Veteran had a permanent profile for the left foot.

An August 1970 VA examination report shows that the examiner noted that the Veteran sustained a through-and-through gunshot wound to the left foot with x-ray involvement of the navicular and first cuneiform bones.  He stated the Veteran had been subjected to surgical debridement and splinting and "apparently did well from a surgical standpoint as the records failed to indicate any evidence of infection or other avoidable complications."  The examiner noted, however, that the Veteran continued to complain of pain in the area, particularly with any degree of standing or walking.  Examination revealed a three-quarter-inch scar on the medial aspect of the left foot and a one and one-quarter inch scar on the lateral aspect of the foot opposite the exit wound.  He noted that the wounded foot demonstrated some discoloration and persistent swelling with palpation of callous tissue particularly about the medial aspect of the navicular bone.  The examiner stated mobility was somewhat diminished in all directions and when passive motion was attempted past certain limits, the Veteran complained of pain.  Plantar arch appeared to be somewhat diminished in reference to the opposite side, and there persisted a degree of discoloration about the entire area.  Neurological examination failed to reveal any involvement of this system.  

In a September 1970 rating decision, the RO granted service connection for gunshot wound of the left foot and assigned a 10 percent evaluation under Diagnostic Code 5284, which addresses residuals of a foot injury.  The disability has remained at the 10 percent evaluation since that time.  The RO has recharacterized the disability as gunshot wound with cuneiform and navicular fracture of the left foot, hereafter referred to as a left foot disorder.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, held that, in determining the present level of disability, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

The service-connected left foot disability is currently rated under Diagnostic Code 5284, which pertains to "other foot injuries."  Under this code provision, a 10 percent rating is assigned for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue including the overall severity of the disability. Instead, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) an open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) under Diagnostic Code 5310, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

There is competent evidence that the Muscle Group involved is Muscle Group X.  See August 2008 VA examination report.  Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X governs movements of the forefoot and toes and propulsion thrust in walking.  The muscles of Muscle Group X are divided into two groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures are the plantar aponeurosis, long plantar and calcaneonavicular ligaments, tendon of posterior tibial, peroneus longus, and long flexors of the great and little toes.  Slight disability of the plantar muscles of Muscle Group X warrants a noncompensable (i.e., 0 percent) rating; moderate muscle disability of the plantar muscles of Muscle Group X warrants a 10 percent rating; moderately severe muscle disability of the plantar muscle of Muscle Group X warrants a 20 percent rating; and severe muscle disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) the extensor hallucis brevis and (2) the extensor digitorium brevis.  Other important dorsal structures are the cruciate, crural, deltoid, and other ligaments, as well as the tendons of long extensors of the toes and peronei muscles.  Slight disability of the dorsal muscles of Muscle Group X warrants a noncompensable (i.e., 0 percent) rating; moderate muscle disability as well as moderately severe muscle disability of the dorsal muscles of Muscle Group X warrants a 10 percent rating; and severe muscle disability warrants a 20 percent rating.

Limitation of motion associated with a disability is accounted for under these criteria, as set forth at 38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

After having carefully reviewed all the evidence of record, including the service treatment records, the post service medical records, and the Veteran's own statements over the years, and the August 2009 hearing testimony from the Veteran and his wife, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  The reasons follow.  

The Board has reviewed the provisions of 38 C.F.R. § 4.56 to determine where the Veteran's service-connected disability falls with respect to the severity of the disability.  In reading through the type of injury, the history and complaints, and the objective findings, the Board cannot conclude that the Veteran's service-connected disability falls under the moderately severe level.  The Veteran had a through and through wound to his left foot.  He had debridement of the wounds (entrance and exit).  However, the Board cannot find competent evidence of intermuscular scarring.  See id. at (d)(3)(i).  For example, the service treatment records show findings that there was no artery or nerve involvement.  In the May 1970 VA examination report, the examiner noted that there was no evidence of infection or other avoidable complications.  Neurological examination of the foot failed to reveal any involvement of this system.  There are no clinical findings that there was intermuscular scarring.  In the August 2008 VA examination report, when the examiner was asked to address the exact muscles "injured/destroyed (if any), the examiner wrote that it was not applicable.  This would mean that there were no muscles injured or destroyed.

Considering the history of the disability and the complaints, see id. at (d)(3)(ii), while the Veteran was hospitalized for a prolonged period of time in service (July 1969 to August 1969 and from September 1969 to November 1969), there is evidence against a finding of consistent complaints of cardinal signs and symptoms of muscle disability as defined by § 4.56(c).  The Veteran had complaints of weakness in his left foot right after he sustained the injury and for up to approximately one year after the injury; however, after that, from 1970 to 2005 (a period of 25 years), there is evidence of a lack of complaints pertaining to left foot problems, which the Board finds is evidence against consistent complaints of cardinal signs and symptoms of muscle disability.  For example, the Veteran was seen for multiple complaints from 1996 to 2005 but none of the complaints related to the service-connected left foot disability.  During this time frame (a period of close to 10 years), the Veteran complained of neck pain, upper back pain, lower back pain radiating into the right lower extremity, right shoulder pain, skin diseases on his hands and left foot, right knee pain, and other complaints, and yet at no time did the Veteran complain about foot pain, weakness, fatigability, loss of power, etc.  The Board finds as fact that had the Veteran been experiencing weakness in his left foot, such would have been documented at some point in these medical records, as the Veteran complained of weakness associated with his right lower extremity (which was attributed to a lumbar spine disability).  In other words, complaints about his left foot would likely have been documented had the Veteran been experiencing such problems from 1996 to 2005.  For example, in June 1996, the Veteran compensation of leg cramps and "knots" in his right leg.  The examiner noted the Veteran spent "quite of bit of time on his feet."  In September 1996, the Veteran was seen for follow-up for right leg pain, which would occur after work after he had been on his feet "all day."  The examiner examined the Veteran's feet during this treatment, and yet neither the Veteran nor the examiner provided information pertaining to the left foot.   

The Veteran underwent a VA examination in July 2005.  There, the examiner reported the subjective complaints by the Veteran pertaining to his left foot, which complaints would not be consistent with that of a moderately severe muscle disability.  For example, the examiner wrote, "Current subjective complaints: Currently no symptoms."  As to treatment or surgeries, the examiner noted that the Veteran had undergone treatment at the time of the injury but had undergone "no further treatment."  The examiner stated the Veteran did not use an assistive device.  Aggravating and alleviating factors were listed as "None."  Effects of usual daily activities was, "None."  Effects on occupation was, "None."  Frequency of flare-ups was one to two times a year with no clear precipitant, where the Veteran would develop posterior foot pain and stiffness and would limp for a few days but then would resolve.  The examiner wrote the Veteran was able to work but took "it slightly easy."  These subjective complaints are evidence against a finding that the Veteran has consistent complaints of the cardinal signs and symptoms of muscle disability, which involves loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Also, under (ii), it notes that evidence of a moderately severe disability includes evidence of the inability to keep up with work requirements.  There is evidence against such a finding, as described by the Veteran to the VA examiner.  

In the August 2008 VA examination report, the Veteran reported that his left foot had gotten worse over time.  The current subjective symptoms were pain and muscle spasms in the left foot and tingling in the toes.  As to current treatments, the examiner wrote, "None."  As to assistive devices, the examiner wrote, "None."  Effects on usual daily activities were, "None" for chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming and "Mild" for exercise and sports.  Nonexistent or mild effects on daily activities would not be indicative of a moderately severe disability.  As to the disability causing any significant effects, the examiner wrote pain and spasms would interfere with the ability to bear weight and ambulate.  Frequency of flare-ups was, "None."  Such report of symptoms would not constitute a consistent complaints of the cardinal signs and symptoms.

As to objective findings, see id. at (d)(3)(iii), the entrance and exit wounds do not demonstrate evidence of loss of deep fascia or muscle substance or that tests of strength and endurance demonstrate positive evidence of impairment.  For example, in July 2005, the examiner stated there was no evidence of edema, weakness, or instability.  The Veteran's gait was described as normal.  The examiner's impression was that the left foot was "essentially normal" except for the scars.  When providing a medical opinion about the cause of the upper back pain, the examiner stated that there was no gait disturbance "or even chronic foot pain."  In August 2008, the examiner stated there was no muscle atrophy, no tissue loss, and no bone/joint/nerve damage.  Muscle strength was 5/5.  Muscle function was, "Intact."  Range of motion of the affected joint was considered not applicable.  Additional limitation following repetitive range of motion was, "No."  When the Veteran has 5/5 strength, intact muscle function, a finding of no muscles injured/destroyed, no bone/joint, nerve damage, a conclusion by an examiner that the foot is "essentially normal," and no gait disturbance, the Board finds that the Veteran's service-connected left foot disability is not moderately severe.

As to the entrance and exit wounds, in July 2005, the examiner stated that both wounds were well healed.  There was no pain or tenderness, no adherence to underlying tissue, no history of ulceration or breakdown, no disfigurement, and no functional limitations of either wound.  In July 2008, the examiner stated that neither scar had current symptoms or pain in the scar.  Both scars were reported as having no tenderness, intact sensation, and smooth texture.  There was no frequency of ulceration or skin breakdown and there was no adherence to underlying tissue.  There was no disfigurement.  When asked about functional limitation, the examiner wrote, "None" for both residual scars.  These clinical findings are evidence against a finding that the Veteran has loss of deep fascia or muscle substance associated with the old wounds.

Further supporting the Board's conclusion that the disability is not moderately severe, whether considering the disability under Diagnostic Code 5310 or 5284, in the July 2005 VA examination report, the examiner stated there was no evidence of abnormal weight bearing, including no calluses, abnormal shoe wear pattern, or skin breakdown.  The examiner stated the Veteran's arch characteristics were normal, and the alignment of his Achilles tendon was midline with both weight bearing and non-weight bearing.  He also stated there was no plantar tenderness and no pain with manipulation, and that there were no deformities other than scars.  Both the July 2005 and August 2008 VA examination reports establish that there are no clinical findings pertaining to the scars that would warrant separate evaluations for either the entrance or exit wound scars under Diagnostic Codes 7802, 7804, or 7805.  

For these reasons, the Board concludes that the preponderance of the evidence is against a finding that the service-connected left foot disability is moderately severe to warrant an evaluation in excess of 10 percent.  Not only is there a lack of evidence of a moderately severe muscle disability, but there is a lack of evidence of a moderately severe foot injury, as contemplated by Diagnostic Code 5284 or essentially the same reasons described above (no atrophy, no weakness, no assistive device).  The evidence does not establish a basis to award a higher evaluation based upon the DeLuca factors.  In the July 2005 VA examination report, the examiner stated there was no weakness, no painful motion, no pain noted on range of motion, and no additional limitation following repetitive range of motion.  In August 2008 VA examination report, the examiner stated the Veteran had 5/5 muscle strength and that there was no additional limitation following repetitive range of motion.  As to the estimate of additional effective loss of range of motion with repetition, the examiner wrote that it was not applicable.  The Veteran complained of weakness and fatigability at the August 2009 Board hearing.  The current 10 percent evaluation contemplates the pain and muscle spasms and any temporary flare-up.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

The Board has considered the Veteran's statements and testimony and the submissions he made at the August 2009 Board hearing.  In one of the statements from RL, he stated he noticed deterioration in the Veteran's back.  He made no mention of the Veteran's left foot.  The Veteran's supervisor stated that he had witnessed the Veteran struggle with his back and left foot, which had affected his work.  The Veteran has reported increased absenteeism over the years.  The 10 percent evaluation contemplates a moderate disability, which the Board finds contemplates the complaints by the Veteran.  See id.  Additionally, the Board finds that the Veteran's allegations of more recent worsening of his service-connected left foot disability to be of questionable credibility.  Specifically, at the times of the July 2005 and August 2008 VA examinations, his complaints about the foot were minimal.  When medical professionals provide mostly normal clinical findings pertaining to the left foot with no atrophy in the left foot 40 years after the gunshot wound, the Board finds it unbelievable that suddenly the left foot got worse.  The August 2008 VA examination was conducted three years after the July 2005 VA examination and the clinical findings are almost identical in both examination reports.  There, the examiner concluded there was no functional limitation pertaining to the left foot.  The Board accords the Veteran's allegations of increased absenteeism for his left foot (versus his other disabilities) during the appeal period little probative value.  Regardless, the 10 percent evaluation contemplates functional impairment.

In reviewing the joint motion, the parties alleged that the Board did not address the effect of 38 U.S.C.A. § 4.56(a) in its analysis.  That provision has been set forth above.  It states that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless the evidence establishes that muscle damage is minimal.  Id.  The Board concludes that muscle damage is minimal, which does not entitle the disability evaluation to be that of a severe disability.  Again, as stated above, the service treatment records and the May 1970 VA examination are silent for the Veteran having sustained muscle damage.  More importantly, in the August 2008 VA examination report, the examiner was asked to describe the exact muscles injured or destroyed, and the examiner wrote it was not applicable, which means there were no muscles damaged or destroyed.  Thus, the Board concludes as fact that the through and through wound the Veteran sustained in service did not cause muscle damage.  Therefore, the Veteran's service-connected disability is not entitled to a finding of a severe disability based upon these provisions.

In the joint motion, the parties alleged the Board needed to explain its conclusion that the Veteran did not have a through and through gunshot wound.  See Motion on pages 4-5.  That conclusion was not made by the Board in the April 2010 decision.  Instead the Board stated that there was no "through and through wound or a deep open penetrating wound by a small high velocity missile or a large low velocity missile, with debridement prolonged infection, or sloughing of soft parts, and intramuscular scarring."  What the Board was pointing out was that the service-connected disability did not meet all the criteria described under 38 C.F.R. § 4.56(d)(3)(i), which involves a through and through wound with debridement, prolonged infection, or sloughing of soft parts and intermuscular scarring.  A through and through wound standing alone (i.e. without the other criteria mentioned) would warrant only a moderate characterization.  See 38 C.F.R. § 4.56(b).  That was what the Board was addressing on page 14 of the April 2010 decision.  It was in no way finding that the Veteran did not have a through and through wound, as it specifically discussed the entrance and exit wounds as described by medical professionals.  

The parties stated that x-rays have shown "fragments" in the Veteran's left foot as early as 1969 and that the Board did not address whether the evidence was relevant in applying 38 C.F.R. § 4.56(d)(4)(iii)(A).  As already stated above, those fragments were shown in a January 1969 x-ray of the left foot, after the Veteran had injured it on the stairs in his barracks.  Since the gunshot wound occurred in July 1969, the Board finds as fact that the fragments are unrelated to the gunshot wound and thus would not establish a basis to award the service-connected disability a higher evaluation.

As to the other indications of what would be indicative of a severe disability, the Board finds that the service-connected disability does not fall under 38 C.F.R. § 4.56(d)(4)(iii)(B)-(G).  There is evidence that the entrance and exit wound scars are not adhered to underlying tissue.  See July 2005 and August 2008 VA examination reports.  There has been no electrodiagnostic testing on the left foot, and the Board finds no basis to remand to have such conducted.  There is competent medical evidence that the through and through gunshot wound to the left foot did not cause muscle damage.  There is evidence that the left foot has no atrophy.  See id.  As to the other signs, there is nothing in the record to indicate that the Veteran's left foot has those other signs.  The clinical findings reported in the July 2005 and August 2008 VA examination reports establish no more than a moderate left foot disability, whether the disability is rated under a muscle disability or a musculoskeletal disability.  The Board finds no basis to award separate evaluations under the muscle and musculoskeletal Diagnostic Codes, as that would be pyramiding.  The Board cannot conclude that the Veteran has separate symptomatology that must be evaluated separately.  

The Board has also considered whether staging of the disability rating is warranted under Hart.  The Board finds that staging is not warranted as the evidence indicates he has been at most 10 percent disabled due to this condition during the relevant time period.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, supra.  Comparing the current disability level and symptoms to the Rating Schedule, the degree of disability for the left foot disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Thus, no referral for extraschedular consideration is required.  There is no competent and credible evidence or information showing that the Veteran's service-connected left foot disability has resulted in marked interference with employment or required any periods of recent hospitalization.  The service-connected gunshot wound to the left foot is not shown to present an unusual or exceptional disability picture that is not addressed by the applicable rating criteria.

Thus, the disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

For all the reasons described above, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a gunshot wound with cuneiform and navicular fracture of the left foot is denied.


REMAND

The Board finds that another remand is necessary involving the issues of entitlement to service connection for degenerative disc disease and compression deformities of the thoracic spine, and degenerative disc disease with foraminal stenosis of the lumbar spine, to include as being secondary to a service-connected disability.  In April 2010, the Board had remanded the claims for a VA examination and medical opinion pertaining to the etiology of the thoracic and lumbar spine disabilities.  

A VA examination was provided in April 2010.  Unfortunately, the examiner did not address some of the specific questions asked and provided inaccurate facts.  Specifically, the Board asked that the examiner opine as to whether each diagnosed disability is at least as likely as not (i.e., 50 percent or more probable) (a) caused by any of the service-connected gunshot wounds or (b) aggravated by any of the Veteran's service-connected gunshot wounds.  The examiner did not address these questions.  Additionally, the examiner stated that the first evidence of thoracic or lumbar spine symptomatology was in 2004.  That is not a factually correct statement.  A September 1996 private medical record indicates that the Veteran had a history of degenerative disc disease of the lumbar spine.  An October 1996 private medical record shows that an x-ray of the lumbar spine revealed minor degenerative change at L3-L4 level.  The Veteran was seen regularly from 1996 to 2004 for low back complaints.  Thus, the Board finds that the examiner needs review the file again and answer the questions regarding secondary service connection.

Additionally, in reading through the private medical records, the Board noticed that a September 1996 record indicates the Veteran was treated in 1993 at "Cigna" for a degenerated disk.  An attempt to obtain these records must be made, as they are relevant to at least one of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide permission for VA to obtain the medical records from Cigna pertaining to treatment for the back, to include treatment in 1993.  The Veteran must cooperate with this request.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (2010) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians by providing enough information to identify and locate existing records and must authorize the release of existing records).

2.  The RO should send the claims file for review by the examiner who provided the April 2010 VA examination (Dr. SK) and ask him to review the claims file.  Inform the examiner that the Veteran is service connected for a through and through gunshot wound to the right lumbar area, gunshot wound with cuneiform and navicular fracture of the left foot, and gunshot wound to the abdomen with repair of perforated right ureter and lacerations to the right kidney and right lobe of the liver.  Also inform the examiner that the Veteran is attributing the thoracic and lumbar spine disabilities to his service-connected disabilities.  Lastly, inform the examiner that there are private medical records in Volume I of the claims file that show low back complaints in 1996.  Those documents are tabbed in green.  VA is attempting to obtain the 1993 records pertaining to a degenerated disk, thus, those records may be at the top of Volume II of the claims file.  Ask the examiner to opine as to the following questions:

(i) Is it at least as likely as not (i.e., 50 percent or more probable) that the thoracic spine disability was (a) incurred in service, (b) caused by any of the Veteran's service-connected gunshot wounds or (c) aggravated by any of the Veteran's service-connected gunshot wounds.  The examiner should address (a), (b) and (c) separately.

(ii) Is it at least as likely as not (i.e., 50 percent or more probable) that the lumbar spine disability was (a) incurred in service, (b) caused by any of the Veteran's service-connected gunshot wounds or (c) aggravated by any of the Veteran's service-connected gunshot wounds.  The examiner should address (a), (b) and (c) separately.

The examiner should state yes or no for each question and provide a rationale for each opinion that is based upon medical principles and the evidence of record.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

If the examiner feels that a physical examination is required, the RO should schedule an examination.

2.  After the above action has been completed, readjudicate the Veteran's claims for service connection for thoracic and lumbar spine disabilities on a direct basis and as secondary to the service-connected gunshot wounds.  If any of the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


